DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 01, 2020 and January 07, 2021 were filed after the mailing date of the Non-Final Office Action dated September 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to independent claims 1, and 11, in response to this Office Action, the Examiner respectfully suggests the Applicant to clearly point out the support for the amended feature “perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and network, for access by said apparatus to emergency services…”
At most, paragraph 0050 of the PG Pub discloses that a specific EAP procedure for access to emergency services without authentication is run to allow the UE and the network to exchange parameters they exchange via EAP-AKA’ in case of a regular authentication.  This procedure reuses EAP-AKA’ but modifies it as there is no mutual authentication between the UE and the network.  
The Examiner is unable to locate the support in the Specification where it describes performing EAP procedure without mutual authentication between the apparatus and a network as currently recited in claim language.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 6, 8, 10, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomici et al. (hereinafter “Tomici”, US 2016/0227443) in view of Bari (US 2010/0303064) as cited in IDS filed on May 03, 2018, and further in view of Vallabhu et al. (hereinafter “Vallabhu”, US 2016/0183313).
Regarding claim 1, Tomici discloses an apparatus comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and a network (i.e., TWAN 101 sends an EAP over LAN (EAPoL) message 210 to the UE 102 as shown in Fig. 2), for access by said apparatus to services over a trusted wireless local area network access to an evolved packet core network (i.e., for access by the TWAN 101 to 3GPP AAA Server 107 and/or evolved packet core (EPC) 119 as shown in Figs. 1 & 2 and as described in paragraph 0050-0051).

for access by said apparatus to emergency services using a trusted wireless local area network access to an evolved packet core network;
within said procedure, negotiate with said network a connection mode for said access over said trusted wireless local area network; and
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode.  
In a similar endeavor, Bari disclose a method of handling emergency calls using Extensible Authentication Protocol (EAP).  Bari also discloses:
for access by said apparatus to emergency services using a trusted wireless local area network access (i.e., a WLAN that advertise to the terminal networks that support VoIP emergency calls and/or a WLAN operator that has roaming agreement, and the user indicates the selected routing by inserting information into a Network Access Identifier (NAI) and transmitting it to the WLAN as described in paragraphs 0012, and 0017) to an evolved packet core network (i.e., VoIP network as described in paragraph 0005); and
within said procedure, negotiate with said network a connection mode for said access over said trusted wireless local area network (i.e., routing a call to the emergency call center either directly or via one more intermediary networks using EAP procedure, and negotiating for access to the network to make a call in case of emergency as described in Abstract, and paragraph 0017).  
It is further noted that even though the combination of references does not expressly disclose an apparatus includes at least one processor and at least one 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user get assistance in case of emergency.
The combination of Tomici and Bari, however, does not expressly disclose the remaining features of this claim.
  Furthermore, Vallabhu discloses a mechanism to select appropriate S2A connectivity mode for trusted WLAN.  Vallabhu also discloses wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0003, and 0061).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide an efficient way of selecting the appropriate connectivity mode for use.

Regarding claims 3, and 8, Tomici, Bari, and Vallabhu disclose all limitations recited within claims as described above.  Bari also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: within said procedure, receive from said network an indication that said access is for limited service with no authentication (i.e., the caller is 

Regarding claims 5, 10, and 15, Tomici, Bari, and Vallabhu disclose all limitations recited within claims as described above.  Tomici also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the apparatus (i.e., Diameter message 216 as shown in Fig. 2, and as described in paragraphs 0050-0051).  

Regarding claim 6, Tomici discloses a method comprising: 
performing a specific extensible authentication protocol-based procedure without mutual authentication between a user equipment and a network (i.e., TWAN 101 sends an EAP over LAN (EAPoL) message 210 to the UE 102 as shown in Fig. 2), for access by said user equipment to services over a trusted wireless local area network access to an evolved packet core network (i.e., for access by the TWAN 101 to 3GPP AAA Server 107 and/or evolved packet core (EPC) 119 as shown in Figs. 1 & 2 and as described in paragraph 0050-0051).
Tomici, however, does not expressly disclose:
for access by said user equipment to emergency services using a trusted wireless local area network access to an evolved packet core network;

wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode.  
In a similar endeavor, Bari disclose a method of handling emergency calls using Extensible Authentication Protocol (EAP).  Bari also discloses:
for access by said user equipment to emergency services using a trusted wireless local area network access (i.e., a WLAN that advertise to the terminal networks that support VoIP emergency calls and/or a WLAN operator that has roaming agreement, and the user indicates the selected routing by inserting information into a Network Access Identifier (NAI) and transmitting it to the WLAN as described in paragraphs 0012, and 0017) to an evolved packet core network (i.e., VoIP network as described in paragraph 0005); and
within said procedure, negotiate with said network a connection mode for said access over said trusted wireless local area network (i.e., routing a call to the emergency call center either directly or via one more intermediary networks using EAP procedure, and negotiating for access to the network to make a call in case of emergency as described in Abstract, and paragraph 0017).  
It is further noted that even though the combination of references does not expressly disclose an apparatus includes at least one processor and at least one memory including computer program code.  It is obvious to one of ordinary skilled in the art to include these components in order to process data.

The motivation/suggestion for doing so would have been to enable the user get assistance in case of emergency.
The combination of Tomici and Bari, however, does not expressly disclose the remaining features of this claim.
  Furthermore, Vallabhu discloses a mechanism to select appropriate S2A connectivity mode for trusted WLAN.  Vallabhu also discloses wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0003, and 0061).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide an efficient way of selecting the appropriate connectivity mode for use.

Regarding claim 11, Tomici discloses an apparatus comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and a network (i.e., TWAN 101 sends an EAP over LAN (EAPoL) message 210 to the UE 102 as shown in Fig. 2), for access by said apparatus to services over a trusted wireless local area network access to an evolved packet core network (i.e., for access by the TWAN 101 to 3GPP AAA Server 
Tomici, however, does not expressly disclose:
for access by said apparatus to emergency services using a trusted wireless local area network access to an evolved packet core network;
within said procedure, negotiate with a user equipment a connection mode for said access over said trusted wireless local area network; and
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode.  
In a similar endeavor, Bari disclose a method of handling emergency calls using Extensible Authentication Protocol (EAP).  Bari also discloses:
for access by said apparatus to emergency services over trusted wireless local area network access (i.e., a WLAN that advertise to the terminal networks that support VoIP emergency calls and/or a WLAN operator that has roaming agreement, and the user indicates the selected routing by inserting information into a Network Access Identifier (NAI) and transmitting it to the WLAN as described in paragraphs 0012, and 0017) to an evolved packet core network (i.e., VoIP network as described in paragraph 0005); and
within said procedure, negotiate with a user equipment a connection mode for said access over said trusted wireless local area network (i.e., routing a call to the emergency call center either directly or via one more intermediary networks using EAP procedure, and negotiating for access to the network to make a call in case of emergency as described in Abstract, and paragraph 0017).  

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user get assistance in case of emergency.
The combination of Tomici, and Bari, however, does not expressly disclose the remaining features of this claim.  
Furthermore, Vallabhu discloses a mechanism to select appropriate S2A connectivity mode for trusted WLAN.  Vallabhu also discloses wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0003, and 0061).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide an efficient way of selecting the appropriate connectivity mode for use.

Regarding claim 13, Tomici, Bari, and Vallabhu disclose all limitations recited within claims as described above.  Bari also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one .


8.	Claim 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomici in view of Bari in view of Vallabhu and further in view of Guo et al. (hereinafter “Guo”, US 2010/0255808).
Regarding claims 2, and 7, Tomici, Bari, and Vallabhu disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, when executed by the processor, said instructions cause the apparatus to receive an indication that said access is for limited service with no authentication, in case an international mobile subscriber identity-based user identity cannot get authenticated by said network (i.e., no authentication is required when the UE lacks a USIM card including IMSI as described in paragraphs 0085 and 0094).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.

Regarding claim 12, Tomici, Bari, and Vallabhu disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: send an indication that said access is for limited service with no authentication, in case an international mobile subscriber identity-based user identity cannot get authenticated by said network (i.e., no authentication is required when the UE lacks a USIM card including IMSI as described in paragraphs 0085 and 0094).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/Wayne H Cai/Primary Examiner, Art Unit 2644